DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-15 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 14-15, 17-22 of U.S. Patent No. 10,983,060 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are already recited in claims 1-6, 8, 14-15, 17-22 of U.S. Patent No. 10,983,060 B2.

17/198,816 (Present Application)
10,983,060
Claims 1 
A system for characterizing a biological sample by analyzing emission of fluorescent light from the biological sample upon excitation comprising:
(a) a laser source connected to a biological sample via excitation fibers (ExF), wherein the laser is configured to irradiate the biological sample with a laser pulse at a predetermined wavelength to cause the biological sample to produce a responsive fluorescence signal;
(b) a light collector, wherein the light collector collects the responsive fluorescence signal from the biological sample, and relays the fluorescence signal to a plurality of filters; and

wherein a first spectral band comprises wavelengths within a range of 410-450 nm, a second spectral band comprises wavelengths within a range of 450-480 nm, and a third spectral band comprises wavelengths within a range of 500-560 nm.
Claim 2
a fourth spectral band comprises wavelengths within a range of 365-410 nm and wherein a fifth spectral band comprises wavelengths greater than 600 nm, and optionally wherein a sixth spectral band comprises wavelengths of less than 365 nm.
Claim 7
the light collector comprises one or more collection fibers (CF) or lenses
Claim 1 
A system for characterizing a biological sample by analyzing emission of fluorescent light from the biological sample upon excitation comprising: (a) a laser source connected to a biological sample via excitation fibers (ExF), wherein the laser source is configured to irradiate the biological sample with a laser pulse at a predetermined wavelength to cause the biological sample to produce a responsive fluorescence signal; (b) collection fibers (CF), wherein the CF collect the responsive fluorescence signal from the biological sample, and relays the fluorescence signal to a plurality of filters; and (c) the plurality of filters, 
Claim  2
a sixth spectral band comprises wavelengths of less than 365 nm

Claim 3
an optical delay device.
Claim 3
an optical delay device
Claim 4
the optical delay device is adapted to couple the spectral bands from the plurality of filters into the optical delay device, allow the spectral bands to 
Claim 4
the optical delay device is adapted to couple the spectral bands from the plurality of filters into the optical delay device, allow the spectral bands to 
Claim 5
the optical delay device comprises a plurality of optical fibers and optionally wherein two or more of the plurality of optical fibers have different optical path lengths.
Claim 5
the optical delay device comprises a plurality of optical fibers
Claim 6
two or more of the plurality of optical fibers have different optical path lengths.

Claim 6
the plurality of filters form a demultiplexer.
Claim 8
the plurality of filters form a demultiplexer.
Claim 8 
A method for characterizing a biological sample by analyzing emission of a fluorescence signal from the biological sample upon excitation comprising:
(a) irradiating the biological sample with a laser pulse at a predetermined wavelength to cause the biological sample to produce a responsive fluorescence signal;
(b) collecting the responsive fluorescence signal from the biological sample; and

Claim 9
a fourth spectral band comprises wavelengths within a range of 365-410 nm and wherein a fifth spectral band comprises wavelengths greater than 600 nm, and optionally wherein a sixth spectral band comprises wavelengths of less than 365 nm.

Claim 14
A method for characterizing a biological sample by analyzing emission of fluorescent light from the biological sample upon excitation comprising: (a) irradiating the biological sample with a laser pulse at a predetermined wavelength to cause the biological sample to produce a responsive fluorescence signal; (b) collecting the responsive fluorescence signal from the biological sample; and (c) splitting the responsive fluorescence signal with a plurality of filters, each filter of the plurality of filters being configured to split the 
Claim 15
a sixth spectral band comprises wavelengths of less than 365 nm
Claim 10
the biomolecule is any one or more of PLP-GAD (pyridoxal-5’-phosphate (PLP) glutamic acid decarboxylase (GAD)), bound NADH, free NADH, flavin mononucleotide (FMN) riboflavin, flavin adenine dinucleotide (FAD) riboflavin, lipopigments, endogenous porphyrins or a combination thereof.
Claim 17
the biomolecule is any one or more of PLP-GAD (pyridoxal-5'-phosphate (PLP) glutamic acid decarboxylase (GAD)), bound NADH, free NADH, flavin mononucleotide (FMN) riboflavin, lipopigments, endogenous porphyrins, or a combination thereof.
Claim 11
an increase in responsive fluorescence signals of the biomolecule in the biological sample relative to a normal sample is indicative of poor tissue viability.
Claim 18
an increase in fluorescence of the biomolecules in the biological sample relative to a normal sample is indicative of poor tissue viability
Claim 12
analyzing emission of a responsive fluorescence signal by the method of claim 8
Claim 19
analyzing emission of a fluorescence signal by the method of claim 14
Claim 13
analyzing emission of a responsive fluorescence signal from a biomolecule by the method of claim 8.
Claim 20
analyzing emission of a fluorescence signal from a biomolecule by the method of claim 14.
Claim 14
(d) passing the spectral bands through a time-delay mechanism; (e) obtaining the time-delayed spectral bands; and (f) processing the time-delayed spectral bands.
Claim 21
(d) passing the spectral bands through a time-delay mechanism; (e) obtaining the time-delayed spectral bands; and (f) processing the time-delayed spectral bands
Claim 15
processing the time-delayed spectral bands comprises detecting the time-delayed spectral bands
Claim 22
processing the time-delayed spectral bands comprises detecting the time-delayed spectral bands.



Allowable Subject Matter
Claims 1-15 would be allowable when the double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884